                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05122-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7354178
       vs.                                 Location Code: M13

  JOSHUA M. FASSL,                         ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $10 fine and $30 processing fee for violation 7354178 (for a total of $40), and for

good cause shown,

      IT IS ORDERED that the $40 fine ($10 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7354178.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATED this 6th day of September, 2019.
